DETAILED ACTION
Status of Claims
	Claims 1-12 and 14-20 are pending.
	Claim 13 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Objections
Claim 14 is objected to because of the following informalities:  the terms “non-electrical chemical machining” may be more appropriately written as “non-electrochemical machining” to align with the remaining claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “machining a gas path surface of each said shroud at least one shroud utilizing a non-electrochemical machining…” is indefinite because it is unclear if the machining using a non-electrochemical machining is performed on one shroud, both shrouds or some other scenario. 
Regarding claims 17-18, it is unclear what is required by the term “match” between non-electrochemical and electrochemically machined surfaces.  It is unclear what structure is required.  It is unclear what matching is required.  The metes and bounds of the claimed are unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeblitz et al. (US 2012/0024717).
Regarding claim 1, Roeblitz discloses a method for producing a metal component including a turbomachine with an airfoil (5) and shrouds (3, 4) at each of two ends of the airfoil (abstract, [0016], Figure 1 = a method of forming a gas turbine engine component including an airfoil and shrouds at each of two ends of the airfoil), comprising the steps of:
Machining by cutting for example the shrouds (3, 4) ([0027] = machining a gas path surface of each said shroud at least one shroud utilizing a non-electrochemical machining (ECM) process; the designation of a ‘gas path surface’ is directed towards the use of the gas turbine, moreover, the component of Roeblitz has surfaces that function as gas path surfaces); 
Electrolytically finish-machining the component (abstract, [0027]-[0028], [0037] = then utilizing ECM on at least said airfoil).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717).
Regarding claim 7, Roeblitz discloses forging is well known in the art [0003] and machining (e.g. cutting or other removal processes) an airfoil shape from a solid material [0016] (= machining an airfoil and flow path surfaces of shrouds to provide an input geometry for an ECM process); and utilizing ECM finishing on the airfoil and wherein a cathode is moved in a rotational direction [0008], [0027]-[0028] (= utilizing at least one ECM process on said airfoil; and a cathode is moved at an angular direction with non-zero component towards said shroud and a non-zero component towards said airfoil during step 2).  Regarding the claimed forging an 
Regarding claim 14, Roeblitz discloses the claimed invention as applied above.  Roeblitz discloses pre-process steps including forging etc. [0003].  Roeblitz doesn’t explicitly disclose bar stock, however, one of ordinary skill in the art would find obvious the use of bar stock when forging a metal component as a pre-process step.   
Regarding claim 15, Roeblitz discloses using a pulse ECM [0011]. 
Claims 2-6, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) in view of Huttner et al. (US 2016/0074952).
Regarding claims 2 and 8, Roeblitz discloses the claimed invention as applied above.  Roeblitz discloses using a pulse ECM, however, Roeblitz is silent in regards to the pulse frequency therefore in order to practice the invention of Roeblitz one of ordinary skill in the art would look to the art for workable ranges and arrive at a reference such as Huttner. 
In the same or similar field of electrochemical machining, Huttner discloses wherein electrochemical removal of material can be performed not only continuously, but also in pulsed form whereby a multiplicity of current pulses are executed in succession (i.e. pulsed ECM or precise ECM) [0006].  A frequency of pulses is included at a frequency of up to 50 Hz [0059].  Huttner teaches that owing to the pulsing a second electrode (16) can be moved back again in a shorter interval of time since higher material removal rates can be achieved as a result [0112].  
prima facie case of obviousness exists. 
Regarding claims 3, 9 and 16, Roeblitz and Huttner disclose the claimed invention as applied above including a precise ECM.  Roeblitz discloses the movement of the cathode for traversing the component geometry to be machined [0012]. Huttner discloses the method including a linear oscillation between 10-60 Hz with a constant stroke length [0016], [0029], and [0068].  Huttner discloses that the absence of backlash has the advantage that the motions of a drive are transmitted directly to the tool and the tool thus follows the motion of the drive substantially instantaneously [0029].  
Regarding claims 4, and 10, Huttner discloses wherein the current is applied (t4-t5) at an angular timing of between 80-280 degrees of the oscillation (Figure 3), [0029] and [0108]. 
Regarding claim 5, the oscillating movement of Huttner reads on the claimed radial direction since no angle is specified and therefore any angle may be used. 
Regarding claim 6, Huttner discloses oscillation using a motor ([0029] = mechanical oscillation).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) in view of Paunovitch (FR 2652771). 
Regarding claim 11, Roeblitz discloses the claimed invention as applied above.  Roeblitz discloses rotational movement (i.e. radial) of the cathode with six axes [0008].  Roeblitz does not explicitly disclose oscillation of the cathode or workpiece in a radial direction. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising oscillating in a radial direction because Paunovitch teaches that complex concave and convex structures can be electromachined using an oscillating radial sweeping of an electrode.   Roeblitz modified with the radial oscillation of Paunovitch would provide oscillating movement to the robot of Roeblitz which rotates with the six axes.  
Regarding claim 12, Roeblitz discloses a robot ([0006] = mechanical) for carrying out rotational movement.  Paunovitch discloses a motor (abstract).  
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) in view of Huttner et al. (US 2016/0074952) and in further view of Arbinger et al. (EP 2786826).
Regarding claim 17, Roeblitz and Huttner disclose the claimed invention as applied above. The combination does not disclose lateral oscillation.
Arbinger discloses an ECM method comprising mechanically oscillating a component to be machined or electrode in order to repeatedly reduce and increase the gap width so that electrolyte exchange and the removal of the removed material is improved [0025].  Arbinger discloses the linear or lateral movement in the direction of the blade in such a way that undercuts can be produced [0004].
. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) ) in view of Arbinger et al. (EP 2786826).
Regarding claims 18 and 19, Roeblitz discloses the claimed invention as applied above. Roeblitz discloses the use of a manipulator element (7) and robot (8) (= mechanically movement, claim 19).  Roeblitz does not disclose using a lateral oscillation as claimed.
Arbinger discloses an ECM method comprising mechanically oscillating a component to be machined or electrode in order to repeatedly reduce and increase the gap width so that electrolyte exchange and the removal of the removed material is improved [0025].  Arbinger discloses the linear or lateral movement in the direction of the blade in such a way that undercuts can be produced [0004].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising lateral oscillation because Arbinger teaches linearly oscillating an electrode so that electrolyte exchange and removal of the removed material is improved [0025].  The claimed “to match between non-electrochemical and electrochemically machined surfaces” is indefinite as described above.  Moreover, since Roeblitz .
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeblitz et al. (US 2012/0024717) in view of Arbinger et al. (EP 2786826) and in further view of Bayer et al. (US 8,034,228).
Regarding claim 20, Roeblitz in view of Arbinger disclose the claimed invention as applied above.  The combination does not disclose wherein the oscillation of the cathode is achieved with piezoelectric elements.
In the same or similar field of electrochemical machining, Bayer discloses a method including a control element (18) that is configured as a piezo controller which can effect a lengthening or shortening in the sense of a double arrow (19).  The lengthening or shortening of the control element (18) configured as a piezo controller is converted by the lever arm (15) into a pivoting movement of the working electrode (12) along a circular path (20) (Col. 3 lines 20-34). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising piezoelectric elements for providing oscillation because Bayer teaches piezo control which can effect a lengthening or shortening of the movement. Bayer teaches wherein the control element (26) is used to apply the pulsing or periodic movement which is superimposed on the circular advance movement in order to effect a forced rinsing of the gap (24) with electrolyte. The advantage of this variant is that, due to the synchronized superimposition of the circular advance movement effected by the control element (18) with the pulsing or periodic movement caused by the control element (26), the usually sinusoidal, pulsing or periodic movement can be converted into a trapezoidal movement with steep sides. The lowering process can then be performed in such a manner that .

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered. The remarks on page 5 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795